DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein the one or more first reference signals are transmitted using resources in the one or more downlink slots, or the one or more second reference signals are received using received using resources in the one or more downlink slots” which makes the claim indefinite.  This claim limitation appears to be circular to limitations recited in claims 3, 2 which claim 4 claims dependency from.  The reference signals recited in claim 4 are part of a beam measurement procedure/process (see FIG. 3 #320a #320b) and during this procedure/process the UE(s) has not received indication of “resources including downlink slots” for UE-to-UE/Sidelink communication.  Hence it’s unclear if Applicant intended to claim the indication of resources being provided prior to UE performing measurement report or not.  Examiner will interpret as best understood.
Claim 25 recites the limitation “An apparatus for wireless at a first user equipment (UE)…” which makes the claims indefinite.  It’s unclear if Applicant intended to claim the “Apparatus” to be comprised within the “UE”, co-located with the “UE”, physically attached and external to the “UE”, or a combination of these.  Examiner will interpret as best understood.
Claim 30 recites the limitation “An apparatus for wireless at a base station…” which makes the claims indefinite.  It’s unclear if Applicant intended to claim the “Apparatus” to be comprised within the “base station”, co-located with the “base station”, physically attached and external to the “base station”, or a combination of these.  Examiner will interpret as best understood.
Claims 26-29 are rejected for claiming dependency from above rejected claim 25.

Allowable Subject Matter
Claims 1-3, 5-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-24 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… identifying a frame structure for the first UE to use to communicate with a base station, the frame structure including one or more downlink slots and one or more uplink slots; 
 	receiving, from the base station, an indication of a set of resources for the sidelink connection with the second UE, the set of resources including resources in at least one downlink slot of the one or more downlink slots; and 
 	communicating with the second UE on the sidelink connection using at least  one beam of the set of beams and the indicated set of resources, including the resources in the at least one downlink slot.… in combination with other limitations recited as specified in claim 1.


	… identifying a frame structure for the base station to use to communicate with a first user equipment (UE), the frame structure including one or more downlink slots and one or more uplink slots; 
 	transmitting, to the first UE, an indication of a set of resources for a sidelink connection between the first UE and a second UE, the set of resources including resources in at least one downlink slot of the one or more downlink slots, and the sidelink connection using a set of beams at the first UE; and
 	receiving feedback associated with communications between the first UE and the second UE over the sidelink connection during the at least one downlink slot..… in combination with other limitations recited as specified in claim 12.

 	The first closest prior art Chae et al (EP 3582578 A1) discloses a D2D communication system in which a D2D device establishing a communication link based at least on load of peer D2D device. However, Chae fails to disclose or render obvious the above italic as claimed.

 	The second closest prior art Seo et al (EP 3537755 B1) discloses a system and method of D2D communication link monitoring and in case of link failure of D2D communication, D2D devices switches to cellular UL transmission.  However, Seo fails to disclose or render obvious the above italic as claimed.

 	The third closest prior art Kim et al (EP 3771248 A1) discloses a D2D communication system beamforming is applied for sidelink communication that includes TX-RX beam sweeping. However, Kim fails to disclose or render obvious the above italic as claimed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469